Citation Nr: 1329317	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for sensory deficit of the left lower extremity. 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American 
Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active service from May 1979 to September 
2008.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2009 rating decision of the RO in 
Salt Lake City, Utah.

In August 2010, the Veteran presented testimony at a Board 
hearing, chaired by the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of the hearing is associated 
with the claims file.

In a decision dated March 2011, the Board denied a 
disability rating for sensory deficit of the left lower 
extremity in excess of 20 percent.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Veterans Court).  In an Order dated in May 
2012, pursuant to a Joint Motion for Partial Remand (Joint 
Motion), the Veterans Court vacated the Board's decision as 
it pertains to this issue, and remanded this issue back to 
the Board for development consistent with the Joint Motion.  
The parties to the Joint Motion stipulated that the Board's 
denial of a disability rating higher than 10 percent for 
hypoesthesia of the left side of the Veteran's face should 
not be disturbed, effectively affirming the Board 
determination. 

In November 2012, the Board remanded this appeal for 
additional evidentiary development.  Upon completion of the 
requested development, the RO returned the appeal to the 
Board for further appellate action.  

While the RO increased the initial rating from 10 percent to 
20 percent during the course of the appeal, inasmuch as 
higher ratings are still available, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the Board has characterized the issue as 
reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  

This appeal was processed using the Virtual VA paperless 
claims processing system.  Accordingly, any future 
consideration of this appellant's case should take into 
consideration the existence of this electronic record.

In the Introduction to the November 2012 remand, the Board 
noted that, in December 2011, the Veteran filed for an 
increased rating for degenerative disc disease in his back 
and temporary convalescence, and in August 2012 he filed a 
claim for a dependency allowance of a school age child.  
However, these issues had not been adjudicated by the RO (it 
appears).  Therefore, the Board did not have jurisdiction 
over them, and they were referred to the RO for appropriate 
action.  It would appear that no action has since been taken 
on these claims.  

As these claims are reasonably raised by the record, the 
Board again refers them to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the appeal has been accomplished.

2.  For the entire period of this appeal, the Veteran's 
service-connected sensory deficit of the left lower 
extremity has been manifested by symptomatology that is 
productive of no more than moderately severe incomplete 
paralysis without marked muscular atrophy.


CONCLUSION OF LAW

The criteria for an initial disability rating of 40 percent 
for sensory deficit of the left lower extremity are met; the 
criteria for a rating in excess of 40 percent are not met 
for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.126, 4.124a, Diagnostic Code 8520 
(2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate 
to compensate for a loss of working time proportionate to 
the severity of the disability.  38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2012).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in the claimant's favor.  38 C.F.R. 
§ 4.3.  

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete 
medical history of the disability.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  When a claimant is awarded 
service connection and assigned an initial rating, separate 
disability ratings may be assigned for separate periods of 
time in accordance with the facts found.  Such separate 
disability ratings are known as staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial 
disability rating is assigned).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The current appeal arises from a claim of entitlement to 
service connection received at the RO prior to service 
separation, on March 7, 2008.  In a February 2009 rating 
decision, the RO granted service connection for a sensory 
deficit of the left lower extremity and assigned a 10 
percent initial disability rating under Diagnostic Code 
8520, effective October 1, 2008, the day following service 
separation.  In a January 2010 rating decision, the RO 
granted an increased 20 percent rating, effective October 1, 
2008.  

Diagnostic Code 8520, and the related Diagnostic Codes 8620 
(neuritis) and 8720 (neuralgia) provide for a rating of 80 
percent where there is complete paralysis, such that the 
foot dangles and drops, no active movement is possible of 
muscles below the knee, flexion of the knee is weakened or 
(very rarely) lost.  Ratings are also available for 
incomplete paralysis.  

A 60 percent rating is available for incomplete paralysis 
that is severe, with marked muscular atrophy; a 40 percent 
rating is available for incomplete paralysis that is 
moderately severe; a 20 percent rating is provided for 
incomplete paralysis that is moderate; and a 10 percent 
rating is appropriate where there is mild incomplete 
paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 
8620, 8720.  

The Board remanded this case in November 2012 to address the 
concerns expressed in the prior examination had not 
adequately discussed whether the Veteran's symptoms were 
wholly sensory, and why moderately severe incomplete 
paralysis was not demonstrated.  The Board's remand 
instructed the RO to obtain a VA examination to address 
these questions, as well as the manifestations and severity 
of the Veteran's sensory deficit of the left lower 
extremity.  This was accomplished in April 2013.  Three 
months later, the Veteran was afforded a VA examination to 
address his service-connected low back disability, which is 
not a matter currently before the Board.  Notably, this 
examination was performed by the same examiner as conducted 
the April 2013 examination, and it included a section 
addressing lower extremity neurological impairment.  As will 
next be addressed, the examiner reported significantly 
divergent findings in the two reports.  

In the April 2013 report, when given the choices of mild, 
moderate and severe, the VA examiner rated the Veteran's 
pain, paresthesias/dysesthesias, and numbness in the left 
lower extremity as moderate.  By contrast, the same examiner 
found on a July 2013 spine examination that pain, 
paresthesias/dysesthesias, and numbness in the lower 
extremities were severe.  

In the April 2013 report, when presented with the choices of 
moderate incomplete paralysis of the sciatic nerve, 
moderately severe incomplete paralysis, severe paralysis of 
the sciatic nerve, with marked muscular atrophy, or complete 
paralysis of the sciatic nerve (where the foot dangles or 
drops, there is no active movement possible of muscles below 
the knee, flexion of the knee weakened or lost), the VA 
examiner found that the disability was best described as 
moderate incomplete paralysis of the sciatic nerve.  In the 
July 2013 report, given slightly different choices to rate 
radiculopathy of the left lower extremity (mild, moderate, 
severe), the same examiner found that the Veteran's 
radiculopathy of the left lower extremity was severe.  

In the April 2013 report, the VA examiner found that, based 
on an EMG showing a chronic neurogenic motor unit 
abnormalities, this confirms that the Veteran's left lower 
extremity is sensory in nature.  Unfortunately, the examiner 
did not address whether the disability is "wholly" sensory.  
There was never any doubt as to the sensory nature of the 
disability, as the disability was characterized in the grant 
of service connection as "sensory deficit, left lower 
extremity."  

The Board resolves each of the discrepancies in the VA 
examination reports in the Veteran's favor.  

The Board finds that the Veteran's sensory deficit of the 
left lower extremity is not wholly sensory, but involves 
symptoms such as cramping, fasciculations, and gait 
impairment, which are non-sensory in nature.  In addition, 
the April 2013 VA examiner found that the left foot moves 
indiscriminately and the Veteran has less control over its 
placement when stepping forward.  The ankle rolls laterally 
when walking, evidenced by shoe wear.  Moreover, he has 
incomplete, but almost full dorsiflexion of his left foot.  

The Board also finds that the symptoms of sensory deficit of 
the left lower extremity disability are severe, but 
moderately so, and do not involve marked muscular atrophy.  

While severe symptoms are demonstrated, the Board finds that 
the criteria for a 60 percent rating are not met.  Those 
criteria require not only severe symptoms, but also marked 
muscular atrophy.  The use of the connector "with" indicates 
conjunctive criteria.  See Camacho v. Nicholson, 21 Vet. 
App. 360 (2007); Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive in a statutory provision means 
that all of the conditions listed in the provision must be 
met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).  

In Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009), the 
Veterans Court held that, for an award of a 30 percent 
rating for hypothyroidism under Diagnostic Code 7903, all 
three symptoms were not required despite the use of the word 
"and" in the criteria.  The Veterans Court distinguished 
Camacho v. Nicholson, 21 Vet. App. 360 (2007), noting that 
Diagnostic Code 7903 did not involve successive rating 
criteria, but that, a veteran could potentially establish 
all of the criteria required for either a particular rating 
without establishing any of the criteria for a lesser 
disability rating. 

In this case, the Board finds that, while the rating 
criteria under Diagnostic Code 8520 do not follow the same 
pattern as those under Diagnostic Code 7913, they are 
successive.  In other words, a finding that moderate 
impairment is not shown necessarily implies that any higher 
level of impairment is also not shown.  If a disability is 
not moderate, it is necessarily not severe.  

In the alternative, the Board finds that, even if Diagnostic 
Code 8520 is not successive as a whole, the structure of the 
ratings for incomplete paralysis are successive.  Moreover, 
there is a distinctly successive aspect to the ratings at 
the 40 percent and 60 percent levels.  The terms "moderately 
severe" and severe, with marked muscular atrophy, as used at 
those levels under Diagnostic Code 8520, both require the 
presence of severe symptoms.  The Board emphasizes that the 
term "moderately severe" does not suggest that symptoms are 
less than severe.  By the plain meaning of the term, it 
indicates that symptoms are severe, but moderately so.  The 
term "severe, with marked muscular atrophy" adds specific 
additional symptomatology to the severe level, which, if 
found, will warrant a higher rating.  This construction is 
successive in the same way that the construction of 
Diagnostic Code 7913 is successive.  To warrant a rating at 
the 60 percent level, the evidence must demonstrate all of 
the criteria for the 40 percent level, but must additionally 
show marked muscular atrophy.  Without both elements, it 
cannot be said that the symptomatology more nearly 
approximates the criteria for a 60 percent rating than it 
does the criteria for a 40 percent rating. 

Here, the evidence demonstrates no muscular atrophy 
involving the left lower extremity.  Indeed, the April 2013 
examination report includes the examiner's finding that 
"[t]here was no muscle atrophy", providing highly probative 
evidence against such a finding.   

In July 2013, the VA examiner checked the box "No" after the 
question, "Does the Veteran have muscle atrophy?"  A May 
2009 evaluation at Portsmouth Naval Medical reveals muscle 
tone and bulk were normal throughout.  Importantly, the 
Veteran himself has not directly asserted that he has marked 
muscular atrophy.  

As the clinical evidence demonstrates no marked muscle 
atrophy, and as there is no assertion on the Veteran's part 
of marked muscle atrophy, the Board finds that a 60 percent 
rating is not warranted.  

There is also no assertion of complete paralysis of the 
sciatic nerve, such that the foot dangles and drops, no 
active movement is possible of muscles below the knee, 
flexion of the knee is weakened or (very rarely) lost.  
While the April 2008 VA examination report indicates that 
there was significant foot drop prior to a December 2003 
discectomy, the examiner noted that this symptom improved 
after the procedure, such that it was described by the 
examiner as "subtle" and "slight."  The April 2013 examiner 
specifically found that there was not complete paralysis of 
any lower extremity nerve group.  Moreover, active movement 
of muscles below the knee has been demonstrated throughout 
the claim.  

While there is evidence of weakness at the left ankle and 
great toe, findings for muscle strength at the knee have 
been generally normal (see the July 2013 VA examination, 
April 2008 VA examination, evaluations at Portsmouth Naval 
Medical in March 2009, May 2009, November 2010, December 
2010, January 2011, February 2011, July 2011, September 
2011, and February 2012).  Left knee strength on extension 
was rated at 4/5 on the VA examination in April 2013; 
however strength on flexion was not reported.  Diagnostic 
Code 8520 specifies "flexion of the knee."  Based on these 
findings, a rating of 80 percent is also not warranted.  

Regarding the question of a staged rating, the Board finds 
it unlikely that the divergent findings in April 2013 and 
July 2013 represent a sudden worsening of the disability.  
Notwithstanding the examiner's assessments, the symptoms 
reported were similar in both reports.  The Board also notes 
that non-sensory symptomatology have been reported 
throughout the entire period on appeal.  The Veteran has 
consistently reported symptoms such as cramping and 
fasciculations, which have at least some degree of muscular 
involvement.  These were specifically noted in the April 
2008 VA examination.  While the presence of non-sensory 
symptomatology prior to the July 2013 examination does not 
necessarily imply that severe symptoms were present, on this 
question, the Board is persuaded by the finding of the April 
2013 examiner that, based on the Veteran's history and her 
review of the medical records, the disability of the left 
lower extremity has been relatively static.  

In similar fashion, the April 2008 VA examiner described the 
radiculopathy as "quite stable."

In sum, there is no basis in the record to interpret the 
divergent findings of the VA examiner to indicate a sudden 
worsening over a 3-month period since the April 2013 
examination.  Rather, the Board interprets them as 
indicative of symptomatology that may fairly and reasonably 
be interpreted by a competent clinician as either moderate 
or moderately severe.  In other words, the evidence for and 
against the claim are in relative equipoise.  

With resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the criteria for a rating of 40 percent 
are met; however, the criteria for any higher level are not 
met and are not more nearly approximated than those for a 40 
percent rating.  

The Board has reviewed the evidence cited in the Joint 
Motion, and finds that none of cited evidence suggests or 
implies that there has been marked muscular atrophy or 
complete paralysis.  

For these reasons, the Board finds that, although the 
criteria are met for a 40 percent rating for sensory deficit 
of the left lower extremity, the weight of the evidence is 
against a rating in excess of 40 percent.  To the extent any 
higher level of compensation is sought, the preponderance of 
the evidence is against this claim, and hence the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1) (2012), which 
provides procedures for referral or assignment of an 
extraschedular evaluation.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to 
approve an extraschedular evaluation if the case "presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  If the evidence raises the 
question of entitlement to an extraschedular rating, the 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board acknowledges that it is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).  The Board has attributed all potentially service-
connected symptoms to the Veteran's left lower extremity 
sensory deficit in considering whether the Veteran is 
entitled to an extraschedular rating.  

In this case, the Board finds that the schedular rating 
criteria contemplate the Veteran's service-connected 
symptomatology.  The Veteran has reported symptoms of pain, 
numbness, tingling, burning, cramping, fasciculations, and 
giving way of the left lower extremity.  On the VA Form 9, 
the Veteran specified pain, cramping, spasms, and a burning 
sensation. 

The Veteran testified at the hearing that his problems 
consist of a constant burning sensation in the left leg that 
goes from the crotch all the way down to the ankle, which 
feels like the left leg is on fire from the inside.  The 
Veteran also described a sensation of a constant charley 
horse in the left shin, like there is a knot there.  Raising 
the toes causes cramping.  The Veteran also described a 
numbness in the left thigh and left shin, with a constant 
twitching of the muscles in the left leg.  

The April 2008 VA examiner noted that the Veteran can walk 
for 60 minutes.  He has a mild antalgic gait and has a 
steppage-type gait, particularly after prolonged walking or 
standing activity.  In terms of activities of daily living, 
he has difficulty dressing and getting out of the tub.  
Occupationally, he has pain with prolonged sitting and 
standing.  He has to get up and change his position.  He is 
required to travel at least once a month and has difficulty 
with sitting in a plane.  Spasms disrupt his sleep and make 
it more difficult to do his work.  He has not run since 
2003.  He was still playing golf, but much less in 
frequency.  He was not taking any medication.  He was able 
to drive for 2 hours, but noted stiffness and pain, and he 
had to change positions frequently.  

The report of VA examination in November 2009 reveals 
complaint of severe pain that travels to the left leg, 
exacerbated by physical activity.  At the time of pain, he 
can function without medication.  During the flare-ups he 
experiences limited standing, walking, and lifting.  He 
reported an inability to participate in any sports 
activities, to stand or walk for prolonged periods of time, 
or sleep throughout the night.  

The April 2013 VA examiner found that the peripheral 
neuropathy does not impact his ability to work, and that the 
Veteran has chosen to take on an active lifestyle and not 
succumb to the pain, fire, and burning sensation in his left 
leg.  She found that his quality of life has been impacted 
as he was an avid golfer and runner, and he is unable to 
participate in these activities due to the increased pain 
that results from these activities.  

In July 2013, the VA examiner found that the Veteran has 
chosen to maintain a very active life with his 3 children 
and spouse, despite the pain and the muscle twitching of his 
left leg.  She found that his quality of life has been 
impacted by the sports he can longer participate in: golf, 
running, and boating with water sports.  The Veteran was 
managing pain daily with a semi-sedentary work position and 
no longer flying an aircraft.

In this regard, it is important for the Veteran to 
understand that a 40 percent evolution is a highly 
significant rating, very generally indicating a 40 percent 
reduction in industrial adaptability in the body as a whole, 
and that not all of the evidence supports this finding.  
However, with consideration of all of the Veteran's 
complaints and concerns, this evaluation can be found, but 
no higher.  In this regard, the Board has consider separate 
evaluations for the Veteran's disability based on this 
problem, however, in doing so, in would reduce the overall 
evaluation or, at best, leave it equal to the current 
evaluation.  Further, the Board cannot "pyramid" evaluations 
using the same disability. 

The Board finds that the type and degree of symptoms 
reported by the Veteran in this case are fully contemplated 
by the rating schedule.  The symptomatology reported is 
consistent with moderately severe incomplete paralysis of 
the sciatic nerve.  Higher ratings are provided where the 
appropriate degree of symptomatology is shown.  As discussed 
in detail above, such symptomatology is neither demonstrated 
nor alleged.  Because the schedular rating criteria are 
adequate to rate the disability, there is no exceptional or 
unusual disability picture to render impractical the 
application of the regular schedular standards.  For these 
reasons, the Board finds that the criteria for referral for 
extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  However, 
because this appeal arises from the Veteran's disagreement 
with the initial evaluation following the grant of service 
connection, no additional notice is required.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and the Veterans Court have held that, once service 
connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA 
notice upon receipt of a notice of disagreement); VAOPGCPREC 
8-2003 (in which the VA General Counsel interpreted that 
separate notification is not required for 'downstream' 
issues following a service connection grant, such as initial 
rating and effective date claims).

A review of the record reveals that VA has made reasonable 
efforts to obtain relevant records and evidence.  
Specifically, the information and evidence that has been 
associated with the claims file includes the Veteran's 
service treatment records, post-service VA and private 
treatment records, and the Veteran's written assertions and 
personal hearing testimony.

In addition, the Veteran was afforded several VA 
examinations to address the manifestations and severity of 
his sensory deficit of the left lower extremity.  In 
particular, the April 2013 and July 2013 examinations are 
deemed adequate to evaluate the disability because they were 
performed by a medical professional based on a review of 
claims file, solicitation of history and symptomatology from 
the Veteran, and a thorough examination of the Veteran.  The 
examination reports include findings that are directly 
pertinent to the rating criteria.  Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).  As discussed above, the 
inconsistencies regarding the severity of symptomatology 
demonstrated in these reports have been resolved in the 
Veteran's favor and do not necessitate another examination.  

As noted above, this appeal involves a remand by the Board 
for additional evidentiary development.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  While substantial compliance 
is required, strict compliance is not.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) citing Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's 
November 2012 remand instructions by sending the Veteran a 
letter in December 2012 requesting that he identify any 
medical treatment he has received since separating from 
service, including any treatment records following the 
Veteran's November 2011 spinal surgery.  In response, the 
Veteran's representative forwarded the requested records, 
and they have been associated with the virtual claims file.  
The RO also obtained a VA examination in April 2013 which 
addressed the questions specified in the remand, including 
whether the neurologic disability in the Veteran's left 
lower extremity should be considered "wholly sensory," 
whether the Veteran's neurologic disability of the left 
lower extremity has been relatively static in nature since 
March 2008, and whether the manifestations of the disability 
are best described as moderate incomplete paralysis of the 
sciatic nerve, moderately severe incomplete paralysis, or 
severe paralysis.  Any deficiencies in the examiner's 
findings are not prejudicial to the Veteran for reasons 
already addressed.  

ORDER

A disability rating of 40 percent, but not higher, for 
sensory deficit of the left lower extremity is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


